Fourth Court of Appeals
                               San Antonio, Texas
                                      June 20, 2019

                                   No. 04-19-00244-CR

                                   Christopher KINES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-07-153-CRW
                         Honorable Lynn Ellison, Judge Presiding

                                     ORDER
       Julie Verastegui’s Notification of Late Reporter’s Record is hereby GRANTED. The
Reporter’s Record is due July 15, 2019.

      It is so ORDERED on June 20, 2019.

                                                         PER CURIAM


      ATTESTED TO: _______________________
                   Keith E. Hottle
                   Clerk of Court